94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.PICKER INTERNATIONAL, INC., Plaintiff--Appellee,v.Bruce LEAVITT and Thomas J. Quinn, Defendants--Appellants.
No. 95-1912.
United States Court of Appeals, First Circuit.
Aug. 26, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Mark L. Wolf, U.S. District Judge ]
William H. West, with whom Stokes & Bartholomew, P.A., Richard C. Heidlage and Heidlage & Reece, P.C. were on brief for appellants.
James L. Messenger, with whom James S. Dittmar, Mark D. Robins and Hutchins, Wheeler & Dittmar were on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and LYNCH, Circuit Judges.
Per Curiam.


1
After a complete and careful evaluation of the record in light of the positions raised in the parties' briefs and at oral argument, we affirm the district court's decision on substantially the same basis as that elucidated in the district court's opinion.   Picker Internat'l Corp. v. Imaging Equipment Services, Inc., --- F.Supp. ----, 1995 WL 464918 (D.Mass.1995).


2
Affirmed.